Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/SE2018/050627 filed 06/14/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/18/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites “Method of operating a network node …the method comprising transmitting " in lines 1-2. For clarification as well as to demarcate between the body of the claim and preamble, it is suggest to insert a colon “:” between “the method comprising” and “transmitting”.
Claims 2-6 are also objected for the same reason as set forth above for claim 1.

Claim 1 recites,  “Method of operating a network node  in a NR radio access network, the method comprising transmitting SS-Block signaling based on an MBSFN indication of a MBSFN schedule for an LTE radio access network…”. It is recommended to define the term “NR”, “SS”, “MBSFN”, and “LTE”.

Claim 7 recites “Network node  according to claim 2” in line 1. For consistency and clarification with “Network node” recited in line 1 of claim 2, it is suggested to change “Network node” in line 1, to “The  network node according to claim 2”.
Claims 8-12 are also objected for the same reason as set forth above for claim 7.

Claim 10 recites, “…wherein the MBSFN schedule and/or the MBSFN indication is provided via an interface between the network node and an LTE node, e.g. an eNB”. For clarity it is suggested to replace the operator "/" with words. It is also recommended to replace “e.g.” with words, “provided via an interface between the network node and an LTE node, 
 
Claim 13 recites, “Program product comprising instructions adapted for causing processing circuitry to control and/or perform a method according to claim 1”. For clarification it is recommended to add the limitations of claim 1 into claim 13.
Claim 13 recites, “processing circuitry to control and/or perform”, in line 2. For clarity it is suggested to replace the operator "/" with words.

Claim 14 recites, “Carrier medium arrangement carrying and/or storing a program product according to claim 13”. For clarification it is recommended to add the limitations of claim 1 and 13 into claim 14.


Claim 14 recites, “ Carrier medium arrangement carrying and/or storing”, in line 1. For clarity it is suggested to replace the operator "/" with words.
Claim 18 is also objected for the same reason as set forth above for claim 14.

Claim 15 recites “User equipment according to claim 6,” in line 1. For consistency and clarification with “User equipment,” recited in line 1 of claim 6, it is suggested to change “User equipment” in line 1, to “The  user equipment according to claim 6”.
Claims 16-20 are also objected for the same reason as set forth above for claim 15.


Claims 1-6 does not meet the requirements of Article 6 PCT regarding clarity, because the definition of the independent claims is inconsistent. This introduces a lack of clarity regarding the scope of the inventive concept (see also Rule 13 PCT).
In this context, it is noted that a first group of independent claims 1 and 2, a second group of independent claims 3 and 4 and a third group of independent claims 5 and 6 are based on different feature combinations.

Appropriate correction is required.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou (US Pub. No.:2018/070369).

As per claim 1, Papasakellariou disclose Method of operating a network node (see para. 0048-0051, gNB) in a NR radio access network (see para. 0048-0051, "5G 3GPP new radio interface/access (NR)"), 
the method comprising 
transmitting SS-Block signaling (see para. 0136, NR SIB and para. 0137, time-frequency locations for transmission of synchronization signals) based on an MBSFN indication of a MBSFN schedule for an LTE radio access network (see para. 0136-0137, an MBSFN SF configuration ... can apply for LTE operation; see also para. 0133, a gNB can obtain this information from an eNB through an interface"; see also para. 0137, an eNB can directly indicate to a gNB through an interface the time-frequency locations),  
wherein the SS-Block signaling is transmitted in slots corresponding to subframes scheduled for MBSFN transmission according to the MBSFN schedule (see para. 0135-0137, LTE MBSFN SFs 1100 as NR slots / SS-Block signaling is transmitted in slots according to the MBSFN schedule, MBSFN SFs for LTE 1120, and MBSFN SFs for NR 1130). 
 
As per claim 2, Papasakellariou Network node (see para. 0048-0051, gNB) for a NR radio access network (see para. 0048-0051, "5G 3GPP new radio interface/access (NR)"), the network node being adapted for 
transmitting SS-Block signaling (see para. 0136, NR SIB and para. 0137, time-frequency locations for transmission of synchronization signals) based on an MBSFN indication of a MBSFN schedule for an LTE radio access network (see para. 0136-0137, an MBSFN SF configuration ... can apply for LTE operation; see also para. 0133, a gNB can obtain this information from an eNB through an interface"; see also para. 0137, an eNB can directly indicate to a gNB through an interface the time-frequency locations), 
wherein the SS-Block signaling is transmitted in slots corresponding to subframes scheduled for MBSFN transmission according to the MBSFN schedule (see para. 0135-0137, LTE MBSFN SFs 1100 as NR 

As per claim 3, Papasakellariou disclose Method of operating an LTE radio node  (see para. 0046-0051, eNB) in an LTE radio access network (see para. 0046-0051, LTE), the method comprising 
providing an MBSFN indication indicating a MBSFN schedule for a NR network node (see para. 0132 – 0137, an MBSFN SF configuration ... can apply for LTE operation"; see also para. 0133, a gNB can obtain this information from an eNB through an interface; see also para. 0137, an eNB can directly indicate to a gNB through an interface the time-frequency locations), 
the method further comprising 
transmitting signaling utilizing MBSFN subframes according to the MBSFN schedule (see para. 0133, first one or two SF symbols that are used for DL control signaling to LTE UEs).  

As per claim 4, Papasakellariou disclose LTE radio node (see para. 0046-0051, eNB) for an LTE radio access network (see para. 0046-0051, LTE), the LTE radio node  being adapted for 
providing an MBSFN indication indicating a MBSFN schedule for a NR network node, the LTE radio node (see para. 0132 – 0137, an MBSFN SF configuration ... can apply for LTE operation"; see also para. 0133, a gNB can obtain this information from an eNB through an interface; see also para. 0137, an eNB can directly indicate to a gNB through an interface the time-frequency locations)
further being adapted for 
transmitting signaling utilizing MBSFN subframes according to the MBSFN schedule (see para. 0133, first one or two SF symbols that are used for DL control signaling to LTE UEs).  

As per claim 5, Papasakellariou disclose Method of operating a user equipment  in a radio access network (see para. 0048-0051, UE), the method comprising 
monitoring a frequency range for SS-Block signaling from a NR network node (see para. 0136, NR SIB, see also para. 137, time - frequency locations for transmission  of synchronization signals) based 

As per claim 6, Papasakellariou disclose User equipment  for a radio access network (see para. 0048-0051, UE), the user equipment  
being adapted for monitoring a frequency range for SS-Block signaling from a NR network node  (see para. 0136, NR SIB, see also para. 137, time - frequency locations for transmission  of synchronization signals) based on a MBSFN schedule received from an LTE radio node (see para. 0136, an LTE SIB, such as SIB2, indicates a MBSFN SF configuration).  

As per claim 13, claim 13 is rejected the same way as claim 1. Papasakellariou also disclose Program product comprising instructions adapted (see para. 0010, one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium) for causing processing circuitry to control (see Fig.2, gNB 102, gNB 102 also includes a controller/processor 225, see para. 0062).

As per claim 14, claim 14 is rejected the same way as claim 13.  Papasakellariou also disclose Carrier medium arrangement carrying and/or storing a program product (see para. 0010, 0063, the controller/processor 225 is also capable of executing programs and other processes resident in the memory 230, such as an operating system (OS). The controller/processor 225 can move data into or out of the memory 230 as required by an executing process). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 



Claims 7, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No.:2018/070369), and further in view of Ericsson (Signaling of the MBSFN subframe allocation parameter, 3GPP R2-082166, 04-2018).

As per claim 7, Papasakellariou disclose Network node according to claim 2.

Papasakellariou however does not explicitly disclose wherein the MBSFN schedule indicates periodic MBFSN transmission.  

Ericsson however disclose wherein a MBSFN schedule indicates periodic MBFSN transmission (see section 2.2.2, indicate the periodicity of the MBSFN radio-frame).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a MBSFN schedule indicates periodic MBFSN transmission, as taught by Ericsson, in the system of Papasakellariou, so as to indicate the periodicity of the MBSFN radio frame, see Ericsson, section 2.2.2.

As per claim12, Papasakellariou disclose Network node according to claim 1.

Papasakellariou however does not explicitly disclose wherein the MBSFN schedule schedules two or more MBSFN subframes per radio frame.  

Ericsson however disclose wherein a MBSFN schedule schedules two or more MBSFN subframes per radio frame (see section 2.2.1, a 3 bit indicator tells the number of MBSFN subframes per radio-frame). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a MBSFN schedule schedules two or more MBSFN subframes per radio frame, as taught by Ericsson, in the system of Papasakellariou, so as to indicate the periodicity of the MBSFN radio frame, see Ericsson, section 2.2.2.

As per claim 15, Papasakellariou disclose User equipment according to claim 6.

Papasakellariou however does not explicitly disclose wherein the MBSFN schedule indicates periodic MBFSN transmission.  

Ericsson however disclose wherein a MBSFN schedule indicates periodic MBFSN transmission (see section 2.2.2, indicate the periodicity of the MBSFN radio-frame).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a MBSFN schedule indicates periodic MBFSN transmission, as taught by Ericsson, in the system of Papasakellariou, so as to indicate the periodicity of the MBSFN radio frame, see Ericsson, section 2.2.2.

As per claim 20, Papasakellariou disclose User equipment according to claim 6.

Papasakellariou however does not explicitly disclose wherein the MBSFN schedule schedules two or more MBSFN subframes per radio frame.  

Ericsson however disclose wherein a MBSFN schedule schedules two or more MBSFN subframes per radio frame (see section 2.2.1, a 3 bit indicator tells the number of MBSFN subframes per radio-frame). 
 
.

Claims 8, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No.:2018/070369), and further in view of Ericsson284 ('LTE-NR resource allocation coordination over X2, 3GPP R3-181284, 02-2018).

As per claim 8, Papasakellariou disclose Network node according to claim 2.

Papasakellariou further disclose wherein the MBSFN schedule indicates MBSFN subframes (see para. 0132-0133, all symbols in a MBSFN SF ... except for the first one or first two ones, respectively, are available for DL transmissions to NR UEs"). 

Papasakellariou however does not explicitly disclose wherein the MBSFN schedule indicates MBSFN subframes “without media data broadcast”. 

Ericsson284 however disclose wherein the MBSFN schedule indicates MBSFN subframes “without media data broadcast” (see section 2, the resources allocated to one RAT are not to be used by the other RAT during the agreed period).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the MBSFN schedule indicates MBSFN subframes “without media data broadcast”, as taught by Ericsson284, in the system of Papasakellariou, so as to enable scheduling of two RATs, see Ericsson284, section 2.

As per claim 10, Papasakellariou disclose Network node according to claim 1.

Papasakellariou further disclose wherein the MBSFN schedule and/or the MBSFN indication is provided via an interface (see para. 0133, a gNB can obtain this information from an eNB through an interface; see also para. 0137, an eNB can directly indicate to a gNB through an interface the time-frequency locations). 

Papasakellariou however does not explicitly an interface between the network node and an LTE node, e.g. an eNB.  

Ericsson284 however disclose an interface between the network node and an LTE node, e.g. an eNB (see section 3 and 5, “X2” and “Xn”).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an interface between the network node and an LTE node, e.g. an eNB, as taught by Ericsson284, in the system of Papasakellariou, so as to enable scheduling of two RATs, see Ericsson284, section 2.

As per claim 16, Papasakellariou disclose User equipment according to claim 6.

Papasakellariou further disclose wherein the MBSFN schedule indicates MBSFN subframes (see para. 0132-0133, all symbols in a MBSFN SF ... except for the first one or first two ones, respectively, are available for DL transmissions to NR UEs"). 

Papasakellariou however does not explicitly disclose wherein the MBSFN schedule indicates MBSFN subframes “without media data broadcast”. 

Ericsson284 however disclose wherein the MBSFN schedule indicates MBSFN subframes “without media data broadcast” (see section 2, the resources allocated to one RAT are not to be used by the other RAT during the agreed period).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the MBSFN schedule indicates MBSFN subframes “without media data broadcast”, as taught by Ericsson284, in the system of Papasakellariou, so as to enable scheduling of two RATs, see Ericsson284, section 2.

As per claim 18, Papasakellariou disclose User equipment according to claim 6.

Papasakellariou further disclose wherein the MBSFN schedule and/or the MBSFN indication is provided via an interface (see para. 0133, a gNB can obtain this information from an eNB through an interface; see also para. 0137, an eNB can directly indicate to a gNB through an interface the time-frequency locations). 

Papasakellariou however does not explicitly an interface between the network node and an LTE node, e.g. an eNB.  

Ericsson284 however disclose an interface between the network node and an LTE node, e.g. an eNB (see section 3 and 5, “X2” and “Xn”).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an interface between the network node and an LTE node, e.g. an eNB, as taught by Ericsson284, in the system of Papasakellariou, so as to enable scheduling of two RATs, see Ericsson284, section 2.


Claims 9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No.:2018/070369), and further in view of ATT (NR SS block and burst set composition, 3GPP R1-1710412, 06-2017).

As per claim 9, Papasakellariou disclose Network node according to claim 1.

Papasakellariou further disclose wherein SS-Block signaling is transmitted based on a SS-Block schedule (see para. 0137, time-frequency locations for transmission of synchronization). 

Papasakellariou however does not explicitly disclose wherein the SS-Block schedule is based on the indicated MBSFN schedule.  

ATT however disclose wherein a SS-Block schedule is based on an indicated MBSFN schedule (see section 2, mapping of SS Blocks).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a SS-Block schedule is based on an indicated MBSFN schedule, as taught by ATT, in the system of Papasakellariou, so as to enable the NR SS design related to the SS block and burst set composition, see ATT, section 2.

As per claim 11, Papasakellariou disclose Network node according to claim 1.

Papasakellariou further disclose wherein SS-Block signaling is transmitted with a starting symbol corresponding to the S. symbol in a slot, wherein S is 4 or larger (see para. 0133, avoid the first one or two SF symbols that can be used for DL control signaling to LTE UEs"). 

Papasakellariou however does not explicitly disclose wherein S is 4 or larger.

ATT however disclose wherein SS-Block signaling is transmitted with a starting symbol corresponding to the S. symbol in a slot, wherein S is 4 or larger (see page 1, lines 13 and 14: "SS Blocks should not be mapped until after the third OFDM symbol of a slot"; see also figures 1, 2 and 3b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein SS-Block signaling is transmitted with a starting symbol corresponding to the S. symbol in a slot, wherein S is 4 or larger, as taught by ATT, in the system of Papasakellariou, so as to enable the NR SS design related to the SS block and burst set composition, see ATT, section 2.

As per claim 17, Papasakellariou disclose User equipment according to claim 6.

Papasakellariou further disclose wherein SS-Block signaling is transmitted based on a SS-Block schedule (see para. 0137, time-frequency locations for transmission of synchronization). 

Papasakellariou however does not explicitly disclose wherein the SS-Block schedule is based on the indicated MBSFN schedule.  

ATT however disclose wherein a SS-Block schedule is based on an indicated MBSFN schedule (see section 2, mapping of SS Blocks).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a SS-Block schedule is based on an indicated MBSFN schedule, as taught by ATT, in the system of Papasakellariou, so as to enable the NR SS design related to the SS block and burst set composition, see ATT, section 2.

As per claim 19, Papasakellariou disclose User equipment according to claim 6.

Papasakellariou further disclose wherein SS-Block signaling is transmitted with a starting symbol corresponding to the S. symbol in a slot, wherein S is 4 or larger (see para. 0133, avoid the first one or two SF symbols that can be used for DL control signaling to LTE UEs"). 

Papasakellariou however does not explicitly disclose wherein S is 4 or larger.

ATT however disclose wherein SS-Block signaling is transmitted with a starting symbol corresponding to the S. symbol in a slot, wherein S is 4 or larger (see page 1, lines 13 and 14: "SS Blocks should not be mapped until after the third OFDM symbol of a slot"; see also figures 1, 2 and 3b).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein SS-Block signaling is transmitted with a starting symbol corresponding to the S. symbol in a slot, wherein S is 4 or larger, as taught by ATT, in the system of Papasakellariou, so as to enable the NR SS design related to the SS block and burst set composition, see ATT, section 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nam et al (US Pub. No.:2018/0192383) – see para. 0084-0088, “The SI messages are transmitted within periodically occurring time domain windows (referred to as SI-windows) using dynamic scheduling. Each SI message is associated with a SI-window and the SI-windows of different SI messages do not overlap. That is, within one SI-window only the corresponding SI is transmitted. The length of the SI-window is common for all SI messages, and is configurable. Within the SI-window, the corresponding SI message can be transmitted a number of times in any subframe other than MBSFN subframes, uplink subframes in TDD, and subframe #5 of radio frames for which SFN mod 2=0. The UE acquires the detailed time-domain scheduling (and other information, e.g. frequency-domain scheduling, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469